Case 6:20-cv-00481-ADA Document 32-2 Filed 10/05/20 Page 1 of 19




          EXHIBIT A
        Case 6:20-cv-00481-ADA Document 32-2 Filed 10/05/20 Page 2 of 19




                                                                                         PATENT
           IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

In re Application of                                  Mansoor Alicherry et al.

For                                                   OPTIMIZING LATENCIES IN
                                                      CLOUD SYSTEMS BY INTELLIGENT
                                                      COMPUTE NODE PLACEMENT

Serial Number                                         13/660,226

Filed                                                 October 25, 2012

Art Unit                                              2199

Examiner                                              QingYuan Wu

Attorney Docket Number                                ALC 3838

Confirmation Number                                   8560



                                   AFTER FINAL AMENDMENT

Sir:

        In response to the office action dated February 26, 2015, please amend the above-identified

application as set forth below under the AFCP 2.0 program:
CLAIM AMENDMENTS begin on page 2 of this paper.

REMARKS begin on page 12 of this paper.




                                                -1-
        Case 6:20-cv-00481-ADA Document 32-2 Filed 10/05/20 Page 3 of 19




                                                                         Application No: 13 / 660,226
                                                                     Attorney Docket No: ALC 3838

                                    CLAIM AMENDMENTS
        This listing of the claims will replace all prior versions and listings of claims m this

application.

1.      (Currently Amended) A method performed by a cloud controller for assigning compute

nodes to data nodes, the method comprising:

        obtaining, by the cloud controller, a set of compute nodes, a set of data nodes, and a set of

edges between compute nodes and data nodes;

        determining an assignment objective to be achieved in assigning compute nodes from the set

of compute nodes to data nodes from the set of data nodes; and

        applying an algorithm associated vvith the assignment objective to obtain a set of

assignments based on a plurality of costs associated with the set of edges; and

        assigning a compute node of the set of compute nodes to a data node of the set of data

nodes based on the set of assignments on the assignment objective and a plurality of costs

associated with the set of edges;

        wherein the assignment objective 1s based on a latency cost used m obtaining a set of

assignments by applying an algorithm.




2.      (Original) The method of claim 1, wherein the assignment objective comprises minimizing a

total latency and the algorithm comprises an assignment algorithm.




3.      (Original) The method of claim 1, wherein the assignment objective comprises minimizing a

maximum latency and the algorithm comprises:


                                                 -2-
         Case 6:20-cv-00481-ADA Document 32-2 Filed 10/05/20 Page 4 of 19




                                                                           Application No: 13 / 660,226
                                                                       Attorney Docket No: ALC 3838

        iteratively performing a binary search to identify an optimum threshold value, wherein an

iteration of the binary search comprises:

                 identifying a current threshold value,

                 generating a temporary set of edges that prevents selection of edges from the set of

             edges having a cost greater than the threshold value,

                 applying an assignment algorithm based on the temporary set of edges to generate a

             current solution, and

                 modifying selection of a next threshold value based on the current solution; and

         returning a solution associated with the optimum threshold.




4.       (Original) The method of claim 1, wherein the assignment objective comprises minimizing a

total latency within a limit for a maximum latency and the algorithm comprises:

        generating a modified set of edges that prevents selection of edges from the set of edges

     having a cost greater than the limit; and

         applying an assignment algorithm based on the modified set of edges.




5.       (Original) The method of claim 1, wherein the assignment objective comprises minimizing a

maximum latency within a limit for a total latency and the algorithm comprises:

        iteratively performing a binary search to identify an optimum threshold value, wherein an

iteration of the binary search comprises:

                 identifying a current threshold value,




                                                  -3-
        Case 6:20-cv-00481-ADA Document 32-2 Filed 10/05/20 Page 5 of 19




                                                                          Application No: 13 / 660,226
                                                                      Attorney Docket No: ALC 3838

               generating a temporary set of edges that prevents selection of edges from the set of

            edges having a cost greater than the threshold value,

                applying an assignment algorithm based on the temporary set of edges to generate a

            current solution,

                comparing a total latency of the current solution to the limit, and

               modifying selection of a next threshold value based on the current solution and the

            comparison between the total latency of the current solution to the limit; and

        returning a solution associated with the optimum threshold.




6.      (Original) The method of claim 1, further comprising:

        weighting an initial cost of an edge of the set of edges based on an amount of data to be

processed from a data node associated with the edge to produce a weighted cost of the edge,

        wherein the plurality of costs associated with the set of edges comprises the weighted cost of

the edge.




7.      (Original) The method of claim 1, further comprising:

        duplicating a duplicated node, wherein the duplicated node comprises at least one of:

                a compute node of the set of compute nodes, and

                a data node of the set of data nodes,

        whereby the set of assignments includes at least two assignments related to the duplicated

node.




                                                 -4-
        Case 6:20-cv-00481-ADA Document 32-2 Filed 10/05/20 Page 6 of 19




                                                                      Application No: 13 / 660,226
                                                                  Attorney Docket No: ALC 3838




8.     (Original) The method of claim 1, wherein the set of compute nodes comprises at least one

established virtual machine (VM).




9.     (Original) The method of claim 1, wherein the set of compute nodes comprises at least one

virtual machine (VM) that has not yet been established, and

       assigning a compute node of the set of compute nodes to a data node of the set of data

nodes based on the set of assignments comprises establishing the VM.




10.    (Original) The method of claim 1, further comprising:

       obtaining a set of compute cliques, wherein a compute clique of the set of compute cliques

comprises a set of compute nodes within a predetermined distance of each other,

       wherein applying the algorithm comprises:

               applying the algorithm for edges of the set of edges associated with compute nodes

       belonging to a first compute clique of the set of compute cliques to produce a first set of

       assignments,

               applying the algorithm for edges of the set of edges associated with compute nodes

       belonging to a second compute clique of the set of compute cliques to produce a second set

       of assignments,

               identifying a best set of assignments based on the first set of assignments and the

       second set of assignments, and




                                               -5-
        Case 6:20-cv-00481-ADA Document 32-2 Filed 10/05/20 Page 7 of 19




                                                                       Application No: 13 / 660,226
                                                                   Attorney Docket No: ALC 3838

       wherein assigning a compute node of the set of compute nodes to a data node of the set of

data nodes based on the set of assignments comprises assigning a compute node of the set of

compute nodes to a data node of the set of data nodes based on the identified best set of

assignments.




11.    (Original) The method of claim 10, wherein obtaining a set of compute cliques comprises:

       adding a first compute node to a new compute clique;

       adding a first plurality of compute nodes to the new compute clique, wherein the compute

nodes of the first plurality of compute nodes are within a distance of half of a predetermined

threshold to the first compute node; and

       adding the new compute clique to the set of compute cliques.




12.    (Original) The method of claim 11, further comprising:

       before adding the new compute clique to the set of compute cliques, adding a second

plurality of compute nodes to the new compute clique, wherein the compute nodes of the second

plurality of compute nodes are within a distance of the predetermined threshold to the first compute

node and the first plurality of compute nodes.




13.    (Currently Amended) A cloud controller for assigning compute nodes to data nodes, the

cloud controller comprising:

       a memory; and




                                                 -6-
        Case 6:20-cv-00481-ADA Document 32-2 Filed 10/05/20 Page 8 of 19




                                                                         Application No: 13 / 660,226
                                                                     Attorney Docket No: ALC 3838

        a processor in communication with the memory, the processor being configured to:

                obtain a set of compute nodes, a set of data nodes, and a set of edges between

            compute nodes and data nodes,

               determine an assignment objective to be achieved in assigning compute nodes from

            the set of compute nodes to data nodes from the set of data nodes,

                apply an algorithm a88ociated with the a88ignment objective to obtain a 8et of

            a88ignment8 ba8ed on a plurality of C08t8 a88ociated vdth the 8et of edge8, and

                assign a compute node of the set of compute nodes to a data node of the set of data

            nodes based on the 8et of a88ignment8 on the assignment objective and a plurality of

            costs associated with the set of edges:

               wherein the assignment objective is based on a latency cost used in obtaining a set of

            assignments by applying an algorithm.




14.     (Original) The cloud controller of claim 13, wherein the assignment objective comprises

minimizing a total latency and the algorithm comprises an assignment algorithm.




15.     (Original) The cloud controller of claim 13, wherein the assignment objective comprises

minimizing a maximum latency and the algorithm comprises:

       iteratively performing a binary search to identify an optimum threshold value, wherein an

iteration of the binary search comprises:

               identifying a current threshold value,




                                                  -7-
          Case 6:20-cv-00481-ADA Document 32-2 Filed 10/05/20 Page 9 of 19




                                                                            Application No: 13 / 660,226
                                                                        Attorney Docket No: ALC 3838

                  generating a temporary set of edges that prevents selection of edges from the set of

              edges having a cost greater than the threshold value,

                  applying an assignment algorithm based on the temporary set of edges to generate a

              current solution, and

                  modifying selection of a next threshold value based on the current solution; and

          returning a solution associated with the optimum threshold.




16.       (Original) The cloud controller of claim 13, wherein the assignment objective comprises

minimizing a total latency within a limit for a maximum latency and the algorithm comprises:

         generating a modified set of edges that prevents selection of edges from the set of edges

      having a cost greater than the limit; and

          applying an assignment algorithm based on the modified set of edges.




17.       (Original) The cloud controller of claim 13, wherein the assignment objective comprises

minimizing a maximum latency within a limit for a total latency and the algorithm comprises:

         iteratively performing a binary search to identify an optimum threshold value, wherein an

iteration of the binary search comprises:

                  identifying a current threshold value,

                  generating a temporary set of edges that prevents selection of edges from the set of

              edges having a cost greater than the threshold value,




                                                   -8-
        Case 6:20-cv-00481-ADA Document 32-2 Filed 10/05/20 Page 10 of 19




                                                                          Application No: 13 / 660,226
                                                                      Attorney Docket No: ALC 3838

                applying an assignment algorithm based on the temporary set of edges to generate a

            current solution,

                comparing a total latency of the current solution to the limit, and

               modifying selection of a next threshold value based on the current solution and the

            comparison between the total latency of the current solution to the limit; and

        returning a solution associated with the optimum threshold.




18.     (Original) The cloud controller of claim 13, wherein the processor is further configured to:

        weight an initial cost of an edge of the set of edges based on an amount of data to be

processed from a data node associated with the edge to produce a weighted cost of the edge,

        wherein the plurality of costs associated with the set of edges comprises the weighted cost of

the edge.




19.     (Original) The cloud controller of claim 13, wherein the processor is further configured to:

        duplicate a duplicated node, wherein the duplicated node comprises at least one of:

                a compute node of the set of compute nodes, and

                a data node of the set of data nodes,

        whereby the set of assignments includes at least two assignments related to the duplicated

node.




                                                 -9-
       Case 6:20-cv-00481-ADA Document 32-2 Filed 10/05/20 Page 11 of 19




                                                                        Application No: 13 / 660,226
                                                                    Attorney Docket No: ALC 3838

20.    (Original) The cloud controller of claim 13, wherein the set of compute nodes comprises at

least one established virtual machine (VM).




21.    (Original) The cloud controller of claim 13, wherein the set of compute nodes comprises at

least one virtual machine (VM) that has not yet been established, and

       in assigning a compute node of the set of compute nodes to a data node of the set of data

nodes based on the set of assignments, the processor is configured to establish the VM.




22.    (Original) The cloud controller of claim 13, wherein the processor is further configured to:

       obtain a set of compute cliques, wherein a compute clique of the set of compute cliques

comprises a set of compute nodes within a predetermined distance of each other,

       wherein, in applying the algorithm, the processor is configured to:

               apply the algorithm for edges of the set of edges associated with compute nodes

       belonging to a first compute clique of the set of compute cliques to produce a first set of

       assignments,

               apply the algorithm for edges of the set of edges associated with compute nodes

       belonging to a second compute clique of the set of compute cliques to produce a second set

       of assignments, and

               identify a best set of assignments based on the first set of assignments and the

       second set of assignments, and




                                               - 10 -
       Case 6:20-cv-00481-ADA Document 32-2 Filed 10/05/20 Page 12 of 19




                                                                         Application No: 13 / 660,226
                                                                     Attorney Docket No: ALC 3838

       wherein, in assigning a compute node of the set of compute nodes to a data node of the set

of data nodes based on the set of assignments, the processor is configured to assign a compute node

of the set of compute nodes to a data node of the set of data nodes based on the identified best set

of assignments.




23.     (Original) The cloud controller of claim 22, wherein, in obtaining a set of compute cliques,

the processor is configured to:

        add a first compute node to a new compute clique;

        add a first plurality of compute nodes to the new compute clique, wherein the compute

nodes of the first plurality of compute nodes are within a distance of half of a predetermined

threshold to the first compute node; and

        add the new compute clique to the set of compute cliques.




24.     (Original) The cloud controller of claim 23, wherein the processor is further configured to:

before adding the new compute clique to the set of compute cliques, add a second plurality of

compute nodes to the new compute clique, wherein the compute nodes of the second plurality of

compute nodes are within a distance of the predetermined threshold to the first compute node and

the first plurality of compute nodes.




                                                - 11 -
            Case 6:20-cv-00481-ADA Document 32-2 Filed 10/05/20 Page 13 of 19




                                                                             Application No: 13 / 660,226
                                                                         Attorney Docket No: ALC 3838

                                                REMARKS

            Claims 1-24 are pending in this application, of which claims 1 and 13 are independent. By

this amendment, claims 1 and 13 are amended. Please reconsider the amended claims under the

AFCP 2.0 program. No new matter is added.

            Entry of the amendments is proper under 37 CFR 1.116 since the amendments: (a) place the

application in condition for allowance (for the reasons discussed herein); (6) do not raise any new

issues requiring further search and/ or consideration (because the amendments amplify issues

previously discussed throughout the prosecution); (c) satisfy a requirement of form asserted in the

previous Office Action; (d) do not present any additional claims without canceling a corresponding

number of finally rejected claims; and/or (e) place the application in better form for appeal, should

an appeal be necessary.

                                       ALLOWABLE SUBJECT MATTER


            The Applicant thanks the Examiner for the indication of claims 3-7, 10-12, 15-19, and 22-24

as reciting allowable subject matter. The Applicant declines to rewrite any of these claims in

independent form at this time, however, because the remaining claims are allowable over the cited

references for the reasons presented below.

                             REJECTIONS UNDER 35 U.S.C. §§ 102 AND 103

            The office action rejects claims 1, 8-9, 13, and 20-21 under 35 U.S.C. § 102 as allegedly being

anticipated by U.S. patent application publication number 2013/0318525 (hereinafter, "Palanisamy

et al.").




                                                    - 12 -
       Case 6:20-cv-00481-ADA Document 32-2 Filed 10/05/20 Page 14 of 19




                                                                              Application No: 13 / 660,226
                                                                          Attorney Docket No: ALC 3838

       The office action rejects claims 2 and 14 under 35 U.S.C. § 103 as allegedly being

unpatentable over Palanisamy (and no secondary references).

       The Applicant respectfully traverses these rejections. Claim 1 (as amended) recites,

                A method performed by a cloud controller for assigning compute nodes to data
       nodes, the method comprising:
                obtaining, by the cloud controller, a set of compute nodes, a set of data nodes, and a
       set of edges between compute nodes and data nodes;
               determining an assignment objective to be achieved in assigning compute nodes
       from the set ofcompute nodes to data nodes from the set of data nodes; and
               assigning a compute node of the set of compute nodes to a data node of the set of
       data nodes based on the assignment objective and a plurality of costs associated with the set
       of edges;
              wherein the assignment objective is based on a latency cost used in obtaining a set of
       assignments by applying an algorithm.


(emphasis added). Claim 13 includes language that is similar to the above-emphasized subject matter.

       In the final office action, Examiner argues,

               The examiner respectfully disagrees and submits that applicant's argument is
       directed to additional limitations that are recited in subsequent dependent claims that
       are separately addressed. As recited in claim 1, the "determining" of "an assignment
       objective to be achieved" can be broadly interpreted as the desire or intended
       result of assignment of compute nodes to data nodes, such that Palanisamy clearly
       teaches an objective, that is determined, to lower data transfer network hop and distance of
       data access to analyze data "efficiently", "quickly" and the intention of reducing network
       traffic by different assignment/ placement of data and/ or VMs on different nodes [abstract;
       paragraphs 2-4 and 221, therefore applicant's argument is not persuasive.
                More specifically, the different assignment objective(s) to be achieved by different
       algorithm(s) as intended by applicant is not recited in claim 1. Furthermore, in response to
       applicant's argument that the reference(s) fail to show certain features of applicant's
       invention, it is noted that the features upon which applicant relies (i.e., VM placement) are
       not recited in the rejected claim(s). Although the claims are interpreted in light of the
       specification, limitations from the specification are not read into the claims. See In re Van
       Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993). The limitation "assigning" can be
       broadly interpreted as a designation or association of compute nodes and data nodes and in
       no way implied the "placement" or temporal relationship of the occurrence of the
       "placement" of nodes as argued by applicant. Therefore applicant's argument is not
       persuasive.




                                                   - 13 -
       Case 6:20-cv-00481-ADA Document 32-2 Filed 10/05/20 Page 15 of 19




                                                                                  Application No: 13 / 660,226
                                                                              Attorney Docket No: ALC 3838

           This rejection 1s m error because the office action employs an unreasonably broad

interpretation of the claims, taking the position that the recited "determining an assignment

objective" encompasses any intention indicated in Palnisamy. Specifically, the office action argues

that the assignment objective is "to lower data transfer network hop and distance of data access to

analyze data "efficiently", "quickly" and the intention of reducing network traffic."

           This definition of the phrase "determining an assignment objective" is unreasonably broad.

Examiner is respectfully, not entitled to simply choose definitions to support his argument. The

definition disclosed must be "the ordinary and customary meaning given to the term by those of

ordinary skill in the art" and also must be "consistent with the specification." M.P.E.P. § 2111;

2111.01(1). The person of ordinary skill in the art would not have given the term a meaning so broad

as any motivation as proposed by Examiner.

           Further, such an interpretation would be wholly inconsistent with the specification; a reading

of an "assignment objective" as any network node is unreasonable in view of the specification's

various disclosures such as "minimizing a total latency, minimizing a maximum latency, minimizing a

total latency within a limit on maximum latency, and minimizing a maximum latency within a limit

on total latency" Present Application, paragraph [0044]. For at least these reasons, Examiner's

interpretation is in contradiction with the M.P.E.P., and, thus, independent claims 1 and 13 are

allowable over the references of record.

           When the claim is taken as a whole, examiners argument simply does not make sense. Claim

1 reads,

                    obtaining, by the cloud controller, a set of compute nodes, a set of data nodes, and a
           set of edges between compute nodes and data nodes;



                                                       - 14 -
       Case 6:20-cv-00481-ADA Document 32-2 Filed 10/05/20 Page 16 of 19




                                                                         Application No: 13 / 660,226
                                                                     Attorney Docket No: ALC 3838

               determining an assignment objective to be achieved in assigning compute
       nodes from the set of compute nodes to data nodes from the set of data nodes;

Determining here, is an action required in the claim. A tertiary mention of a motivation to assign

one type of node to another in Palanisamy, does not by any means imply an action step which must

be taken in a sequence as required by the claim.

       Further, examiner has argued that the dependent claim limitations were being argued in the

non-final office action response. This is respectfully not the case. Examples were given to illustrate

what examiner has not accurately cited. The office action cites paragraphs [0045-48] of Palanisamy

as allegedly disclosing this subject matter. These paragraphs, however, disclose only that virtual

machines (VM) will be placed on the same nodes as the data sets on which the VMs will operate.

There is no disclosure of a separate step of determining an assignment objective. The system of

Palanisamy always follows the same approach to VM assignment: collocate the VM with the data if

possible, otherwise minimize hops. (Palanisamy, paragraph [0064-65]). There is no opportunity to

determine which assignment objective is to be achieved and apply that algorithm associated with the

selected objective because the single approach appears to simply be hard-coded into the system.

       For the foregoing reasons, Palanisamy fails to disclose, inter alia, "determining an

assignment objective to be achieved in assigning compute nodes from the set of compute nodes to

data nodes from the set of data nodes," and therefore fails to disclose each and every element

recited by the claims. Claims 1 and 13 are therefore allowable over the cited reference. Claims 2 and

8-9 depend from allowable claim 1; and claims 14 and 20-21 depend from allowable claim 13. These

claims are therefore allowable based on their respective dependencies, as well as the separately




                                                   - 15 -
       Case 6:20-cv-00481-ADA Document 32-2 Filed 10/05/20 Page 17 of 19




                                                                       Application No: 13 / 660,226
                                                                   Attorney Docket No: ALC 3838

patentable subject matter recited therein.    In view of the foregoing, the Applicant respectfully

requests that the rejections under 35 U.S.C. §§ 102 and 103 be withdrawn.




                                               - 16 -
       Case 6:20-cv-00481-ADA Document 32-2 Filed 10/05/20 Page 18 of 19




                                                                        Application No: 13 / 660,226
                                                                    Attorney Docket No: ALC 3838

                                           CONCLUSION

       While the Applicant believes that the application is currently in condition for allowance, as

demonstrated by the above remarks, should the Examiner have any further comments or

suggestions, it is respectfully requested that the Examiner telephone the undersigned attorney in

order to expeditiously resolve any outstanding issues.

        In the event that the fees submitted prove to be insufficient in connection with the filing of

this paper, please charge our Deposit Account Number 50-0578 and please credit any excess fees to

such Deposit Account.




                                                          Respectfully submitted,
                                                          KRAMER & AMADO, P.C.




Date: April 13, 2015                                       / Terry W. Kramer/
                                                            Terry W. Kramer
                                                            Registration No.: 41,541

KRAMER & AMADO, P.C.
330 John Carlyle Street, 3rd Floor
Alexandria, VA 22314
Phone: 703-519-9801
Fax: 703-519-9802




                                                - 17 -
            Case 6:20-cv-00481-ADA Document 32-2 Filed 10/05/20 Page 19 of 19

Doc Code: A.NE.AFCP
Document Description: After Final Consideration Pilot Program Request

                                                                                                                              PTO/SB/434 (05-13)

                         CERTIFICATION AND REQUEST FOR CONSIDERATION UNDER THE
                               AFTER FINAL CONSIDERATION PILOT PROGRAM 2.0
Practitioner Docket No.:                          Application No.:                                Filing Date:

ALC 3838                                          13/660,226                                     October 25, 2012
First Named Inventor:                             Title:

Mansoor Al icherry et al.                         OPTIMIzING LATENcIEs IN cLouD sYsTEMs BY INTELLIGENT coMPUTE NODE PLACEMENT


APPLICANT HEREBY CERTIFIES THE FOLLOWING AND REQUESTS CONSIDERATION UNDER THE AFTER FINAL CONSIDERATION PILOT
PROGRAM 2.0 (AFCP 2.0) OF THE ACCOMPANYING RESPONSE UNDER 37 CFR 1.116.

1.          The above-identified application is (i) an original utility, plant, or design nonprovisional application filed under
            35 U.S.C. 111(a) [a continuing application (e.g., a continuation or divisional application) is filed under 35 U.S.C. 111(a) and is
            eligible under (i)], or (ii) an international application that has entered the national stage in compliance with 35 U.S.C. 371(c).
2.          The above-identified application contains an outstanding final rejection.

3.          Submitted herewith is a response under 37 CFR 1.116 to the outstanding final rejection. The response includes an
            amendment to at least one independent claim, and the amendment does not broaden the scope of the independent claim in
            any aspect.
4.          This certification and request for consideration under AFCP 2.0 is the only AFCP 2.0 certification and request filed in
            response to the outstanding final rejection.
5.          Applicant is willing and available to participate in any interview requested by the examiner concerning the present response.
6.          This certification and request is being filed electronically using the Office's electronic filing system (EFS-Web).

7.          Any fees that would be necessary consistent with current practice concerning responses after final rejection under 37 CFR
            1.116, e.g., extension of time fees, are being concurrently filed herewith. [There is no additional fee required to request
            consideration under AFCP 2.0.]
8.           By filing this certification and request, applicant acknowledges the following:

     •      Reissue applications and reexamination proceedings are not eligible to participate in AFCP 2.0 .
     •      The examiner will verify that the AFCP 2.0 submission is compliant, i.e., that the requirements of the program have been met
            (see items 1 to 7 above). For compliant submissions:
                  o   The examiner will review the response under 37 CFR 1.116 to determine if additional search and/or consideration
                      (i) is necessitated by the amendment and (ii) could be completed within the time allotted under AFCP 2.0. If
                      additional search and/or consideration is required but cannot be completed within the allotted time, the examiner
                      will process the submission consistent with current practice concerning responses after final rejection under
                      37 CFR 1.116, e.g., by mailing an advisory action.
                  o   If the examiner determines that the amendment does not necessitate additional search and/or consideration, or if
                      the examiner determines that additional search and/or consideration is required and could be completed within
                      the allotted time, then the examiner will consider whether the amendment places the application in condition for
                      allowance (after completing the additional search and/or consideration, if required). If the examiner determines
                      that the amendment does not place the application in condition for allowance, then the examiner will contact the
                      applicant and request an interview.
                             •    The interview will be conducted by the examiner, and if the examiner does not have negotiation
                                  authority, a primary examiner and/or supervisory patent examiner will also participate.
                             ■    If the applicant declines the interview, or if the interview cannot be scheduled within ten (10) calendar
                                  days from the date that the examiner first contacts the applicant, then the examiner will proceed
                                  consistent with current practice concerning responses after final rejection under 37 CFR 1.116.

Signature                                                                 Date

/Terry W. Kramer/                                                         2015-04-13
Name                                                                      Practitioner
(Print/Typed)   T       W K                                               Registration No.
                    erry . ramer                                                             41541
Note: This form must be signed in accordance with 37 CFR 1.33. See 37 CFR 1.4(d) for signature requirements and certifications. Submit multiple
forms if more than one signature is required, see below*.

n*       Total of          forms are submitted.
